Citation Nr: 0926219	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  96-33 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for bilateral venous 
insufficiency. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served in the District of Columbia National Guard 
from June 1970 to November 1993.  He had a verified period of 
active duty for training (ADT) from September 2, 1970 to 
January 30, 1971 and a period of active duty from November 
21, 1990 to April 23, 1991.  Service treatment records 
reflect that he also evidently had a period of ADT from 
August 6 to August 20, 1983.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  In September 1999, the Board remanded the Veteran's 
claim to the RO for further evidentiary development.

In June 1999, the Veteran testified at a hearing before a 
Veterans Law Judge who is no longer with the Board.  In a 
December 2001 letter, the Board advised the Veteran that he 
had the right to another hearing before a Veterans Law Judge.  
He did not respond to the Board's letter.  There is no other 
indication on file that he still desires a hearing so the 
hearing request is considered withdrawn.

In March and September 2002 internal development memoranda, 
the Board undertook additional evidentiary development 
pursuant to then-extant regulations.  See 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii) (2003). Due to changes in law, the 
Board then remanded the Veteran's claim to the RO in 
September 2003 for additional development.  In March 2006, 
the Board again remanded the Veteran's case to the RO for 
further evidentiary development.  After it was returned in 
November 2007, the Board determined that another remand was 
warranted, in part to ensure that the Veteran received proper 
notice regarding a requested VA examination.  

After the development requested in the November 2007 remand 
was completed, the appeal was returned to the Board.  The 
Veteran's representative noted that portions of a medical 
opinion contained in a September 2008 examination request 
were unclear.  The Board agreed, but rather than remand this 
case yet again, the Veteran's claims folder was forwarded to 
the Veterans Health Administration (VHA) in order to obtain a 
medical expert opinion.  This was received in April 2009.  
The Veteran was provided with a copy of the opinion on April 
20, 2009 and notified that he had 60 days in which to submit 
additional argument or evidence.  He did not respond to this 
letter, and as the 60 day period has ended, the Board will 
now address his claim.  


FINDING OF FACT

Medical opinion indicates that the August 1983 treatment for 
swelling of the right leg on ADT was the initial 
manifestation of the Veteran's chronic bilateral venous 
insufficiency, and that the Veteran continues to have this 
disability.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the Veteran's bilateral venous insufficiency was incurred due 
to active duty for training.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303(a) (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.

Service Connection

The Veteran contends that he has developed various problems 
with the circulation of his lower extremities, including 
venous insufficiency and ankle ulcerations.  He believes this 
is the result of an insect bite during active duty for 
training in August 1983.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's service treatment records show that on August 
17, 1983, the Veteran presented with a complaint of swelling 
of the right leg for the past week.  According to the 
Veteran, the swelling was not precipitated by any specific 
events.  There was less swelling in the morning but it 
progressed throughout the day.  The Veteran denied any prior 
history of swelling.  On examination, the leg appeared to be 
considerably larger than normal with four plus edema.  There 
were no palpable cords or erythema noted.  The assessment was 
rule out insect bite and rule out cellulitis.  

Additional August 17, 1983 service treatment records show 
that the Veteran had developed swelling in the right leg for 
the past week.  The Veteran believed that he had been bitten 
by something.  A lesion had developed on the back of his leg 
the previous week.  Since then, he had swelling of the leg 
despite the disappearance of the mound.  After an examination 
which showed that the right leg was 16 and a half inches 
where the left leg was 14 and a half inches, the assessment 
was history of an insect bite.  

A Statement of Medical Examination and Duty Status dated 
August 21, 1983 shows that while on ADT, the Veteran 
experienced swelling of the right leg due to no apparent 
reason. 

The Veteran denied all relevant symptoms on a Report of 
Medical History dated November 1984.  An annual examination 
conducted at this time states that the vascular system and 
the lower extremities were normal.  

September 1988 records show that the Veteran was seen for 
right ankle pain.  The ankle was slightly edematous and was 
warm to the touch.  The doctor's note says that the Veteran 
had a history of right leg abrasions both on the medial and 
lateral aspect of the ankle.  The wounds had been sustained 
approximately nine months previously and cellulitis had 
developed.  He had been treated with antibiotics with good 
healing, and he now presented with pain in the scar area 
laterally with some small area of drainage.  On examination, 
the medial scar was well healed but the lateral scar had some 
tenderness and drainage.  The assessment was a wound 
infection rule out osteomyelitis.  The Veteran was started on 
antibiotics.  Additional records dated two days later show 
that the ulcer was healing with minimal drainage.  

The Veteran was afforded a physical examination on November 
18, 1989.  The Report of Medical Examination and Report of 
Medical History were both negative for relevant findings.  

Service treatment records dated November 26, 1990 indicate 
that the Veteran was seen for complaints of right ankle pain.  
On examination, the left ankle had a large indurated area 
inferior to the medial malleolus with thickening of the skin 
around the ankle.  The assessment was a chronic ulcer of the 
right foot, and rule out underlying systemic process.  

The Veteran had a dermatology consultation on November 26, 
1990.  He was noted to have a history of nonhealing ulcers of 
the right foot for two years.  These appeared as tiny 
blisters.  On examination, there was a small ulcer on the 
right ankle.  The assessment was stasis ulcer.  He was placed 
on profile with no running, walking, or prolonged standing 
for the next 30 days.  Additional dermatology records dated 
November 29, 1990 continue to show a statis ulcer.  

Records dated December 3, 1990 state that the medial side was 
healed, but there was still an ulcer on the other side.  
December 12, 1990 records noted a history of a stasis ulcer.  

On February 15, 1991, the Veteran was seen for follow up of 
the right ankle ulcer.  The Veteran reported that these had 
occurred for the first time in 1988, when they had taken 
about four months to heal.  He reported experiencing swelling 
of the foot and ankles for years.  The ulcer had returned 
with wearing boots.  The Veteran said he had been told the 
vein in the right leg was closing off.  The assessment was 
venous insufficiency of the right lower leg.  A permanent 
profile was requested.  

A profile review dated February 21, 1991 states that the 
stasis ulcers had healed but that they return with 
irritation.  He was placed on profile for a shoe of choice, 
no standing in place and no running.  Other February 21, 1991 
records have a provisional diagnosis of venous stasis.  

The Veteran had a demobilization physical examination on 
March 20, 1991.  The vascular system and lower extremities 
were normal.  However, the Report of Medical History states 
that the Veteran has poor circulation of the right ankle.  

April 4, 1991 records note that the left calf was turning 
reddish and the ankle was swelling.  There was a bump on the 
back near the spinal cord.  The Veteran reported redness of 
the left ankle for weeks, and said swelling had begun the 
previous day.  There had been no trauma.  On examination the 
left ankle was edematous with erythema at the medial left leg 
without tenderness.  A history of chronic venous stasis 
problems was noted.  

March 1992 treatment records from the National Guard note 
that the Veteran was examined for a history of chronic ulcer 
on the right ankle.  He was placed on profile, with no 
running or prolonged standing.  The diagnosis was a stasis 
ulcer.  

Other service treatment records from the National Guard 
include a nursing entry dated May 10, 1992.  The Veteran 
complained of having an ulcer on his right ankle, which was 
draining.  There was also a small open area on the left 
ankle.  He requested a profile for soft shoe wear.  

A letter from a private podiatrist shows that the Veteran 
initially presented for treatment of venous stasis 
ulcerations of the right foot in June 1992.  He was seen on a 
weekly basis for debridement of these ulcerations and 
application of an unna boot.  The doctor believed that the 
Veteran was responding to treatment, but recommended that the 
Veteran not wear boots, and that he avoid any type of 
standing activities.  

Additional records from the private podiatrist dated through 
January 1993 indicate that the Veteran continued to be 
followed for venous stasis ulcerations of the right foot and 
ankle.  Although his ulcers would heal, new ones also formed 
during this period.  

Records dated January 1993 state that the Veteran had a 
history of chronic drainage of an ulcer of the left ankle.  
After examination, the assessment was venous insufficiency.  

The evidence shows that the Veteran continued to be followed 
for his ulcers for the rest of 1993.  The assessments 
remained venous insufficiency.  

September 21, 1993 records indicate that the Veteran was 
being followed for a right medial malleolar ulcer.  On 
examination of the right ankle, there was hyperpigmentation, 
brawny edema, and liposclerosis.  There was also a healed 
right medial malleolar ulcer without surrounding tenderness.  
The assessment was venous statis disease and a healed ulcer.  
The Veteran continued to be placed on physical profile.  

1995 records from Walter Reed Army Hospital show that the 
Veteran continued to be treated for bilateral lateral 
malleolus ulcers.  The assessment remained venous stasis 
ulcers.  April 1995 records note the history of a swollen leg 
after a "spider bite" (the quotation marks are in the record) 
in 1980.  The examiner noted that this was possible deep 
venous thrombosis.  The Veteran had developed ulcers and 
hyperpigmentation two years later.  November 1995 records 
refer to a history of ulcers since 1988.  

At the June 1999 hearing, the Veteran testified he had been 
told by his doctor that it was unusual for someone of his age 
to develop venous insufficiency.  He says that the doctor 
added that when a person develops venous insufficiency at a 
young age it is usually the result of trauma.  The Veteran 
said he believed that his venous insufficiency was the result 
of an insect bite during annual training in 1985.  This was 
his first instance of swelling, but similar symptoms had 
returned about two years later.  See Transcript.  

The Veteran was afforded a VA examination in March 2000.  The 
claims folder was briefly reviewed by the examiner.  The 
Veteran was noted to have had an episode of what he believed 
was right calf swelling that was felt to be secondary to an 
insect bite in August 1983.  The examiner noted that there 
was no mention of venous insufficiency in the records for 
this period.  The Veteran reported that a diagnosis of venous 
insufficiency had been made in 1988, at which time he had 
presented with bilateral ankle ulcers.  The ulcers healed.  
Right greater saphenous system and varicose vein stripping 
had been done in 1988.  Following the examination, the 
diagnosis was bilateral lower extremity venous insufficiency 
with stasis ulcers diagnosed in 1988, treated and healed.  
The examiner opined that it was unlikely that the venous 
disease was secondary to an insect bite, and further noted 
that there was nothing in the record that showed the venous 
disease dated to August 1983.  

In March 2005, the claims folder was returned to the March 
2000 examiner in order for him to address some additional 
matters.  The examiner noted that the claims for service 
connection for venous stasis disease had already been denied 
because there was no evidence that the condition arose while 
on active duty status.  He added that he could find no 
evidence to contradict this.  Finally, the examiner stated 
that the earliest mention he found of a venous ulcer was in 
1995.  

The Veteran was again examined in September 2008 by the same 
VA examiner who had authored the March 2000 and March 2005 
reports.  The examiner stated that the computer medical 
record and the claims folder were examined.  According to the 
examiner, a note in the service treatment records states that 
right leg swelling started in 1980, but the Veteran says it 
started in 1985.  No injury was involved, and the etiology of 
a spider bite was apparently merely speculative.  The Veteran 
never witnessed himself being bitten by a spider.  He 
subsequently developed right leg ulcers that healed with 
treatment.  Left leg swelling started in 1989 or 1990 with 
subsequent left ankle ulcers, which also healed with 
treatment.  

No ulcers were present on physical examination.  There was 
increased skin pigmentation, more on the right than the left.  
There was also scaling of the skin below the right knee and 
on both feet.  The Veteran had residual bilateral lesser 
saphenous varicose veins above the knee primarily on the 
right side.  The diagnoses were residual bilateral lower 
varicose veins with dermatitis and no ulcers.  The examiner 
added that the relationship to military service "causes 
confusion because of conflicting dates of onset and irregular 
dates of military service."  

An expert medical opinion was received from the Veterans 
Health Administration (VHA) in April 2009.  This expert 
thoroughly examined the Veteran's claims folder, and his 
report includes an index with cites and descriptions of over 
39 items of medical evidence.  Based on this review, the 
examiner was requested to answer several questions and to 
provide the reasons and bases for his conclusions.  

In answer to the first question, the examiner found that the 
Veteran currently has a disorder manifested by bilateral 
venous stasis or systemic ankle ulcerations.  He stated that 
this disability is a chronic and permanent condition of 
bilateral venous insufficiency.  

Next, the examiner was asked whether the Veteran's disability 
represents a disease process or the residuals of an injury.  
The examiner found that the Veteran had most likely inherited 
the bilateral lower extremity condition of venous 
insufficiency.  He said that this condition becomes a problem 
as an individual becomes older and the benign gradual 
manifestation is the presence of lower extremity 
varicosities, calf aches, and ankle swelling with prolonged 
standing or sitting.  The examiner suspected that the 
unilateral right lower extremity swelling that the Veteran 
attributed to an insect bite may have been a deep venous 
thrombosis that was missed and untreated.  The examiner noted 
that the records did not show any physical findings 
consistent with an insect bite or trauma.  The precipitating 
cause of the swelling was the presumed missed deep venous 
thrombosis, and the onset of the condition could have been 
present prior to his reporting for active duty.  

The examiner was then asked to provide an opinion as to when 
the disability was likely to have been incurred.  More 
specifically, the examiner was asked whether or not the 
Veteran's disability may have begun during one of his three 
periods of active duty or active duty for training.  The 
examiner opined that the August 1983 incident may have been 
the early presentation of the medical condition that leads to 
the venous stasis ulcerations.  This condition could have 
easily been precipitated by a period of prolonged inactivity 
prior to entering active duty.  The examiner further noted 
that the Veteran had undergone vein stripping around 1987 or 
1988, and that this could also aggravate the condition of 
ankle swelling and ulcer formation.  The examiner concluded 
by stating that the misdiagnosis in August 1983 may have 
contributed to the worsening of the Veteran's inherited 
venous insufficiency disorder.  The presumed right leg 
thrombosis eventually led to the formation in the ankle 
region of venous hypertension and venous stasis ulcers.  

The examiner further opined that there had been no permanent 
increase in the Veteran's disability beyond the natural 
progression of the disorder during a period of military duty.  
In fact, it was noted that the Veteran had been protected 
with profiles, limited duties, and the use of soft shoes.  
The examiner further noted that the Veteran's ankle 
ulcerations were not caused by military duty but by the 
presumed development of deep venous thrombosis that 
manifested during the period of military duty for training in 
August 1983.  The surgical management conducted at private 
facilities in 1988 aggravated the Veteran's post-phlebitic 
extremity leading to the development of chronic venous stasis 
ulcerations.  

Finally, the April 2009 examiner attempted to reconcile the 
March 2000, March 2005, and September 2008 examination 
reports which, even though they were authored by the same 
doctor, contain conflicting dates of onset of the Veteran's 
disability.  The examiner confirmed that document review 
revealed that lower extremity swelling was first documented 
in August 1983.  All previous medical records were negative 
for venous disorders or swelling.  The examiner further noted 
that if the Veteran had sustained an insect bite at that 
time, there would have been an obvious skin mark such as a 
wheal, cellulitis, an area of induration, or necrosis.  The 
examiner further confirmed that the earliest evidence of 
venous stasis ulcer problems were in September 1988.  

After careful review of the Veteran's contentions and the 
medical evidence, the Board finds that the evidence is 
sufficiently balanced to raise a reasonable doubt.  As such, 
with resolution of reasonable doubt in the Veteran's favor, 
entitlement to service connection for bilateral venous 
insufficiency is warranted.  

The medical records establish that the Veteran has received 
long term treatment for various vascular problems and related 
ulcerations.  The April 2009 VA expert opinion states that 
the Veteran has a chronic and permanent condition of 
bilateral venous insufficiency.  This examiner also relates 
the ulcerations to this disability.  The presence of a 
current disability is therefore established by medical 
evidence.  However, evidence of service incurrence of this 
disease and a relationship between any manifestations in 
service to the current disability must still be shown in 
order to establish entitlement to service connection.  

The earliest evidence of venous insufficiency is the swelling 
of the right leg for which the Veteran was treated while on 
ADT in August 1983.  Although these records refer to a 
possible insect bite, the September 2008 VA opinion notes 
that this was only speculative.  More importantly, the April 
2009 VA expert has opined that the August 1983 swelling was 
not an insect bite, but was a deep venous thrombosis that was 
missed and untreated.  The expert believes that the Veteran's 
disability was most likely inherited.  The 1995 records from 
Walter Reed also noted the possibility that the August 1983 
swelling was due to undetected deep venous thrombosis.  The 
April 2009 opinion establishes both that the venous 
insufficiency initially manifested while on ADT in August 
1983 and that it is part of the same disease process that has 
resulted in the Veteran's current disability.  

In reaching this decision, the Board notes that there is no 
distinction between disabilities due to an injury and 
disabilities due to a disease if they are incurred while on 
ADT.  38 U.S.C.A. § 101(24).

Furthermore, the Board has considered the April 2009 opinion 
that the Veteran's venous insufficiency is an inherited 
condition.  However, service connection may be granted for 
hereditary diseases which either first manifest themselves 
during service or which preexist service and progress at an 
abnormally high rate during service.  VAOPGCPREC 67-90.  In 
this case, the April 2009 examiner states that it is possible 
the Veteran's disability existed prior to August 1983, and he 
further opines that it was not aggravated during service.  
However, this examiner also notes that the earliest medical 
evidence of the Veteran's disability is the August 1983 
records from ADT.  Furthermore, the Veteran denied a history 
of previous swelling when he initially presented for 
treatment in August 1983.  Therefore, the Board must conclude 
that a finding that the venous insufficiency existed prior to 
service, as opposed to just being predisposed to this 
disease, would be speculative.  And, as the initial 
manifestation of this disability occurred during ADT, service 
connection for venous insufficiency is warranted.  


ORDER

Entitlement to service connection for bilateral venous 
insufficiency is granted.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


